Case 4:21-cv-00694-ALM-KPJ Document 6 Filed 09/07/21 Page 1 of 2 PageID #: 205




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 MICHAEL MOATES, DC CHRONICLE,                      Case No. 4:21-cv-00694
 and DC CHRONICLE LIMITED,
       Plaintiffs,

 v.

 FACEBOOK, INC. AND AT&T INC.,

          Defendants.


                                 CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that on September 7, 2021 a copy of the documents

listed below were served on Plaintiffs Michael Moates, DC Chronicle, DC Chronicle Limited by

serving Plaintiffs, via email to Michael Moates, pro se, at Michaelsmoates@gmail.com.

      1. Defendant Facebook, Inc.’s Notice of Removal with all attachments [Docket No. 1 filed

         September 7, 2021];

      2. Defendant Facebook, Inc.’s Federal Rule of Civil Procedure 7.1 Disclosure and

         Certification of Interested Parties [Docket No. 2 filed September 7, 2021];

      3. Declaration of Jenny Pricer in Support of Defendant Facebook, Inc.’s Notice of Removal

         [Docket No. 3 filed September 7, 2021];

      4. Declaration of W. Hamilton Jordan in Support of Defendant Facebook, Inc.’s Notice of

         Removal [Docket No. 4 filed September 7, 2021]; and

      5. Defendant Facebook, Inc.’s Corrected Civil Cover Sheet [Docket No. 5 filed September 7,

         2021].
Case 4:21-cv-00694-ALM-KPJ Document 6 Filed 09/07/21 Page 2 of 2 PageID #: 206




Dated: September 7, 2021            Respectfully submitted,

                                    By: /s/ Allison Jacobsen
                                        Allison Jacobsen
                                        Texas Bar No. 00783549
                                        HUNTON ANDREWS KURTH LLP
                                        1445 Ross Avenue, Suite 3700
                                        Dallas, TX 75202
                                        Telephone: 214.979.3000
                                        Facsimile: 214.880.0011
                                        ajacobsen@huntonak.com

                                        Attorney for Defendant FACEBOOK, INC.
